Mr. Justice Clifford
dissenting :
I dissent from so much of the opinion of the court as allows interest to the claimant. Unless where the contract is express to that effect, the United States are not liable to pay interest. Interest should never be allowed on old claims, where payment has been deferred, because the accounting-officers of the Treasury were of the opinion that further legislation was necessary to authorize their allowance, unless the new law clearly provides for the payment of interest as well as principal.
Mr. Justice Hunt concurred in this dissent.
Mr. Justice Davis did not hear the argument in this case, and took no part in its decision.